 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.4
 
AIRCRAFT SECURITY AGREEMENT


 
    This AIRCRAFT SECURITY AGREEMENT ("Agreement"), dated as of this _____ day
of __________, 2008, between Hugh H. Williamson, individually, and landpixx,
LLC, a limited liability company organized and existing under the laws of the
State of Colorado ("Debtor"), and Bank of the West ("Lender"). In consideration
of the mutual agreements contained herein, the parties hereto agree as follows:


 
SECTION 1. DEFINITIONS
 
1.1 Defined Terms. As used in this Agreement the following terms shall have the
following meanings, unless the context otherwise requires (such terms to be
equally applicable to both singular and plural forms of the terms defined):
 
"Agreement", "hereof, "hereto" "hereunder". and words of similar import shall
mean this Aircraft Security Agreement, as the same may from time to time be
amended, modified or supplemented.

 
"Aircraft" shall mean (i) the Airframe, (ii) the Engines, (iii) to the extent
applicable, the Records and (iv) all avionics and all other accessories, and all
additions, accessions, alterations, modifications, Parts, repairs and
attachments now or hereafter affixed thereto or used in connection therewith,
and all replacements and substitutions for any of the foregoing.

"Airframe" shall mean (i) the Aircraft described on Exhibit B hereto, and,
unless the context requires otherwise, shall not include the Engines from time
to time installed thereon and (ii) any and all Parts from time to time
incorporated in, installed on or attached to such Aircraft and any and all Parts
removed therefrom so long as such Parts remain subject to the security interest
granted to Lender in accordance with the applicable terms of this Agreement
after removal from the Aircraft.
 
"Business Day" shall mean a day other than a Saturday, Sunday or legal holiday
under the laws of the State of California.
 
          "Closing Date" shall mean the date on which the Loan is made pursuant
hereto. "Collateral" shall mean the Aircraft and any Proceeds thereof.

"Commitment" shall mean the obligation of Lender to make the Loan in the
aggregate amount specified in Section 2.1 of this Agreement.

"Cost" shall mean, with respect to the Aircraft (and all Parts thereof), the
respective manufacturer's or supplier's invoiced purchase price therefor (after
giving effect to any discount or other reduction) payable by Debtor, which
amount shall be set forth in the Schedule together with all costs of conversion
of the Aircraft to a cargo carrying configuration and Engine overhaul reasonably
satisfactory to Lender.


 
- 1 -

--------------------------------------------------------------------------------

 


          "Debtor" as defined in the introductory paragraph to this Agreement.
 
"Engine" shall mean (i) each of the engines and propellers described and listed
on Exhibit B hereto and originally installed on the Airframe whether or not
thereafter installed on such Airframe or any other airframe from time to time,
(ii) any engine or propeller which may from time to time be substituted for an
Engine; and (iii) in each case set forth in clauses (i) and (ii) hereof, with
any and all Parts incorporated in or installed on or attached to such Engine,
propeller or any and all Parts removed therefrom so long as such Parts remain
subject to the security interest granted to Lender in accordance with the
applicable terms of this Agreement after removal from the Aircraft and/or
Engine.
 
           "Event of Default" as defined in Section 7 of this Agreement.

"Event of Loss" with respect to the Aircraft, the Airframe or any Engine shall
mean any of the following events with respect to such property (i) loss of such
property or the use thereof due to theft, disappearance, destruction, damage
beyond repair or rendition of such property permanently unfit for normal use for
any reason whatsoever, (ii) any damage to such property which results in an
insurance settlement with respect to such properly on the basis of a total loss
or constructive total loss; (iii) the condemnation, confiscation or seizure of,
or requisition of title to or use of, such property by the act of any government
(foreign or domestic) or of any state or local authority or any instrumentality
or agency of the foregoing ("Requisition of Use") (iv) as a result of any rule,
regulation, order or other action by any government (foreign or domestic) or
governmental body (including, without limitation, the FAA or any similar foreign
governmental body) having jurisdiction, the use of such property shall have been
prohibited, or such property shall have been declared unfit for use, for a
period of six (6) consecutive months, unless Debtor, prior to the expiration of
such six-month period, shall have undertaken and, in the opinion of the Lender,
shall be diligently carrying forward all steps which are necessary or desirable
to permit the normal use of such property by Debtor or, in any event, if use
shall have been prohibited, or such property shall have been declared unfit for
use, for a period of twelve (12) consecutive months, (v) with respect to an
Engine, the removal (and non-replacement) thereof from the Airframe for a period
of six (6) months or longer, whether or not such Engine is operational (provided
that any replacement Engine shall be of comparable quality and value to the
replaced Engine and shall be subject to a first lien and security interest in
favor of the Lender pursuant to documentation satisfactory to the Lender, at the
sole cost and expense of the Debtor); or (vi) such property shall be returned to
the manufacturer, other than for modification in the event of patent
infringement or for repair or replacement (any such return being herein referred
to as a "Return to Manufacturer"). The date of such Event of Loss shall be the
date of such theft, disappearance, destruction, damage, Requisition of Use,
prohibition, unfitness for use for the stated period, removal for the stated
period or Return to Manufacturer. An Event of Loss with respect to the Aircraft
shall be deemed to have occurred if an Event of Loss occurs with respect to the
Airframe. An Event of Loss with respect to any Engine shall not, without loss of
the Airframe, be deemed an Event of Loss with respect to the Aircraft.
 
           "FAA" shall mean the Federal Aviation Administration.


 
- 2 -

--------------------------------------------------------------------------------

 


"Installment Payment Date" shall mean each date set forth in the Note on which
an installment of principal and/or interest is due and payable under the Note.
 
          "Interest Rate" shall have the meaning set forth therefore in the
Note.
 
"Late Charge Rate" shall mean a rate equal to the lower of five percent (5%) per
month or the highest rate permitted by applicable law.
 
           "Lender" as defined in introductory paragraph to this Agreement.
 
"Liens" shall mean liens, mortgages, security interests, pledges, title
retentions, charges, financing statements or other encumbrances of any kind
whatsoever.
 
           "Loan" shall mean the loan made by Lender pursuant to this Agreement.
 
"Note" shall mean the promissory note of Debtor evidencing the Loan, as
described in Section 2.2 of this Agreement in substantially the form attached
hereto as Exhibit A.

"Obligations" shall mean (i) the aggregate unpaid principal amount of, and
accrued interest on, the Note; (ii) all other obligations, indebtedness, duties
and liabilities of Debtor, now existing or hereafter incurred under, arising out
of, or in connection with this Agreement or the Note; and (iii) any and all
other obligations, indebtedness, duties and liabilities of any kind whatsoever
of Debtor to Lender, whether now existing or hereafter incurred or from time to
time reduced and thereafter increased.
 
"Parts" shall mean all appliances, avionics, parts, instruments, appurtenances,
accessories, furnishings and other equipment of whatever nature (other than
complete Engines), which may from time to time be incorporated or installed in
or attached to the Airframe or any Engine or so long as such Parts remain
subject to the security interest granted to Lender in accordance with the
applicable terms of this Agreement after removal from the Aircraft and/or
Engine.
 
"Person" shall mean any individual, corporation, partnership, limited liability
company, joint venture, joint stock company, trust, trustee(s) of a trust,
unincorporated organization, or government or governmental authority, agency or
political subdivision thereof.
 
"Prepaid Principal Amount" shall mean the unpaid principal amount of the Note
together with any fees, charges and/or expenses due in connection therewith
other than interest.
 
"Proceeds" shall have the meaning assigned to it in the UCC, and in any event,
shall include, but not be limited to, any and all rents, payments and other
amounts of any kind whatsoever due or payable under or in connection with the
Aircraft, including, without limitation, (a) any and all proceeds of any
insurance, indemnity, warranty or guaranty payable to Debtor from time to time
with respect to the Aircraft, (b) any and all payments (in any form whatsoever)
made or due and payable to Debtor from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of the Aircraft
by any governmental body, authority, bureau or agency or any other person
(whether or not acting under color of


 
- 3 -

--------------------------------------------------------------------------------

 


governmental authority), and (c) any and all other rents or profits or other
amounts from time to time paid or payable under or in connection with the
Aircraft.
 
"Records" means any and all logs, manuals, certificates, date and inspection,
modification, maintenance, engineering, technical and overhaul records
(including all computerized data, records and materials of any kind whatsoever)
with respect to the Aircraft, including, without limitation, all records
required to be maintained by the FAA or any other governmental agency or
authority having jurisdiction with respect to the Aircraft or any manufacturer
or supplier of the Aircraft (or any part thereof).
 
"Schedule" shall mean the Schedule to be executed and delivered by Debtor in
substantially the form of Exhibit B attached hereto.

 
"UCC" shall mean the Uniform Commercial Code as from time to time in effect in
any applicable jurisdiction.
 
1.2      Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.


 
SECTION 2. AMOUNT AND TERMS OF LOAN.
 
2.1      Commitment. Subject to the terms and conditions of this Agreement,
Lender agrees to make a Loan to Debtor in a principal amount of
$1,352,612.00.   The obligation of Lender to make the Loan hereunder shall
terminate on May 28, 2008. Debtor shall give Lender at least three Business
Days' prior written notice of the date and amount of the proposed Loan.
 
2.2      The Note. The Loan shall be evidenced by a promissory note of Debtor
substantially in the form of Exhibit A hereto, with appropriate insertions
therein as to amounts and dates. The Note shall (i) be dated the date on which
the Loan evidenced thereby is made; (ii)  be for the term specified in the Note;
(iii) be stated to mature in sixty (60) consecutive monthly installments, which
installments will be payable on the dates and in the amounts set forth in such
Note; and (iv) bear interest from the date thereof on the unpaid principal
amount thereof at the Interest Rate until such amount shall become due and
payable (whether at the stated maturity thereof, by acceleration or otherwise).
In addition, Debtor shall pay interest on such delinquent payment from ten (10)
days after the due date until paid in full at the Late Charge Rate.
 
       2.3     Prepayment.
 
(a)       In the event that the Aircraft shall suffer an Event of Loss, within
thirty (30) days after the occurrence of such Event of Loss, the Debtor shall
prepay the Note in full. On the date of prepayment, the Debtor shall pay to
Lender a yield maintenance fee in an amount computed and/or calculated as
follows:
 
(b)        Upon (i) payment in full of the foregoing prepayment amounts, as
applicable, or (ii) the payment of the Note in full in accordance with its terms
and (iii) so long as no Event of Default has occurred and is continuing and if
there are no other sums outstanding
 
 
- 4 -

--------------------------------------------------------------------------------

 


pursuant to this Agreement and (iv) Debtor has fully performed each and all of
its obligations and duties hereunder, the Aircraft shall be released from the
security interest of this Agreement.
 
(c)       Except as provided in this paragraph 2,3 or in the Note, the Note may
not be prepaid in whole or in part.
 
2.4 Use of Proceeds. Debtor shall use the proceeds of the Loan to finance the
acquisition or continued possession of the Aircraft, conversion of the Aircraft
to cargo configuration and Engine overhaul.


 
SECTIONS. CONDITIONS OF BORROWING.
 
Lender shall not be required to make the Loan unless on the Closing Date of such
Loan:

 
(a)           Certificates of Incumbency.   Lender shall have received
certificates of incumbency of Debtor signed by the respective Secretary or
Assistant Secretary of the Debtor, which certificates shall certify the names of
the officers of the Debtor, as the case may be, authorized to execute any
documents hereunder or under any other related documents on behalf of the
Debtor, as the case may be, together with specimen signatures of such officers
and Lender may conclusively rely on such certificates until receipt of a further
certificate of the Secretary or Assistant Secretary of Debtor as the case may
be, canceling or amending the prior certificate and submitting the signatures of
the officers named in such further certificate.
 
(b)           Resolutions.  Lender shall have received certified copies of all
corporate proceedings of Debtor evidencing that all action required to be taken
in connection with the authorization, execution, delivery and performance of
this Agreement and the Note and the transactions contemplated hereby, in the
case of Debtor, has been taken.
 
(c)           Opinion of Counsel. Debtor shall engage special FAA counsel
William C. Boston & Associates (or a similarly qualified firm acceptable to the
Lender), who shall provide to Lender and Debtor a written opinion, in form and
substance satisfactory to Lender and its legal counsel, stating that on the
Closing Date, Lender shall have a legal, valid and continuing first priority
mortgage on and security interest in the Aircraft, free and clear of all other
Liens of any nature, and that all filings, recordings and other actions
necessary or desirable in order to establish, protect and perfect such mortgage
and security interest in favor of Lender as a perfected first priority mortgage
on and security interest in the Aircraft, including, without limitation the
filing of this Agreement with the FAA shall have been duly effected.
 
(d)           Schedule. Debtor shall have executed and delivered to Lender a
Schedule covering the Aircraft.
 
(e)           Note.  The Note evidencing the Loan shall have been duly executed
and delivered to Lender.
 
(f)           Equipment Delivery.  The Aircraft shall have been duly delivered
to and accepted by Debtor.


 
- 5 -

--------------------------------------------------------------------------------

 


(g) Invoice and Title. Lender shall have received a copy of the invoice or
invoices covering the Aircraft, including its engines, and a copy of the FAA and
Warranty Bills of Sale conveying the Aircraft and avionics to Debtor.
 
(h) FAA Registration. Lender shall have received evidence satisfactory to it and
to special FAA counsel, that the Aircraft is presently properly registered, and
the Debtor has submitted an Application for Registration in Debtor's name to the
FAA, which application is satisfactory to Lender and to its special FAA counsel.
 
(i) Payment of Aircraft Cost. Lender shall be satisfied that the Cost of the
Aircraft has been, or concurrently with the making of the Loan will be, fully
paid.
 
(j) Airworthiness Certificate. Lender shall have received a copy of the
airworthiness certificate for the Aircraft.
 
(k) Insurance. Lender shall have received evidence satisfactory to it that the
Aircraft is insured in accordance with the provisions of this Agreement.
 
(1) Certification. Lender shall have received evidence satisfactory to it that
Debtor is duly certified to operate as a Part 135 carrier.
 
(m) Security Interest. All filings, recordings and other actions that are
necessary or desirable in order to establish, protect, preserve and perfect
Lender's mortgage on and security interest in the Collateral as a valid first
and only perfected mortgage and security interest shall have been duly effected,
including, without limitation, the filing of this Agreement with the FAA, and
the filing of all necessary and appropriate UCC financing statements, all in
form and substance satisfactory to Lender, and all fees, taxes and other charges
relating to such filings and recordings, shall have been paid by Debtor.
 
(n) Representations, (i) The representations and warranties contained in this
Agreement shall be true and correct in all respects on and as of the Closing
Date with the same effect as if made on and as of such date; (ii) no Event of
Default (which has not been cured within any applicable cure period), shall be
in existence on the date of the making of the Loan or shall occur as a result of
the Loan; and (iii) the acceptance by Debtor of the Loan shall constitute a
representation by Debtor that the statements contained in clauses (i) and (ii)
above are true and correct as of the Closing Date.
 
(o) No Material Adverse Change. In the sole judgment of Lender, no material
adverse change shall have occurred in the business, operations, or financial
condition of Debtor from the date of the most recent financial information
furnished to Lender.
 
(p) Legal Matters. Al legal matters with respect to the transactions
contemplated by this Agreement shall be satisfactory to counsel for Lender and
to special FAA counsel.


 
- 6 -

--------------------------------------------------------------------------------

 


(q) Other Documents. Lender shall have received copies of such other documents,
agreements, or certificates related to the transaction contemplated hereby, as
it may reasonably request.


 
SECTION 4. REPRESENTATIONS AND WARRANTIES.
 
In order to induce Lender to enter into this Agreement and to make the Loan
herein provided for, Debtor represents and warrants to Lender that:
 
4.1           Organization.   Debtor is a corporation duly organized, validly
existing and in good standing under the laws of the State of Colorado, has the
necessary authority and power to own and operate the Aircraft and its other
assets and to transact the business in which it is engaged, and is duly
qualified to do business in each jurisdiction in which the conduct of its
business or the ownership or operation of its assets requires such qualification
except for those jurisdictions where the lack of such qualification would not
have a material adverse effect (i) upon the use, ownership or operation of the
Aircraft or (ii) upon the business, financial condition or operations of the
Debtor.
 
4.2           Citizenship.   Debtor is (or shall be, as the case may be) a
citizen of the United States within the meaning of Subtitle VII of Title 49 of
the United States Code.
 
4.3           Power and Authority. Debtor has full power, authority and legal
right to execute and deliver this Agreement and all other instruments to be
executed and delivered hereunder and the Note, to perform its obligations
hereunder and thereunder, to borrow hereunder and to grant the assignment and/or
security interest created by this Agreement.
 
4.4           Consents and Permits. No consent of any other party (including any
stockholders, trustees or holders of indebtedness), and no consent, license,
approval or authorization of, exemption by, or registration or declaration with,
any governmental body, authority, bureau or agency is required as of the Closing
Date in connection with the execution, delivery or performance by Debtor of this
Agreement or the Note, or the validity or enforceability of this Agreement or
the Note, except recordation of this Agreement with the FAA and the filing of
UCC financing statements in the appropriate recording offices, which shall have
been duly effected  as  of
the  Closing  Date.  Notwithstanding  anything  herein  to  the  contrary,  the
representations and warranties set forth in this paragraph with respect to any
matter which may be affected by California law shall be based upon and made to
the best of the Debtor's knowledge, information and belief.
 
4.5           No Legal Bar. The execution, delivery and performance by Debtor of
each of this Agreement and all other instruments to be executed and delivered
hereunder and the Note does not and shall not violate any provision of any
applicable law or regulation or of any judgment, award, order, writ or decree of
any court or governmental instrumentality, will not violate any provision of the
charter or by-laws of Debtor and will not violate any provision of or cause a
default under any mortgage, indenture, contract, agreement or other undertaking
to which Debtor is a party or which purports to be binding upon Debtor or upon
any of its assets, and will not result in the creation or imposition of any Lien
on any of the assets of Debtor other than the


 
- 7 -

--------------------------------------------------------------------------------

 


security interests intended to be created hereby. Notwithstanding anything
herein to the contrary, the representations and warranties set forth in this
paragraph with respect to any matter which may be affected by California law
shall be based upon and made to the best of the Debtor's knowledge, information
and belief.

 
4.6           Enforceabiliry. This Agreement has been duly authorized, executed
and delivered by Debtor and constitutes a legal, valid and binding obligation of
Debtor enforceable in accordance with its terms.    When executed and delivered,
the Note shall have been duly authorized, executed and delivered by Debtor and
shall constitute a legal, valid and binding obligation of Debtor enforceable in
accordance with its terms.
 
4.7           No Litigation. There is no action, suit or proceeding (whether or
not purportedly on behalf of Debtor) pending, or, to the best of the Debtor's
knowledge, investigation pending or threatened against or affecting Debtor or
any of its assets (a) which involves the Aircraft or any of the transactions
contemplated by this Agreement; or (b) which, if adversely determined, could
have a material adverse effect upon the transactions contemplated by this
Agreement or a material adverse effect on the business, operations or financial
condition of Debtor.
 
4.8           Title to Equipment. On the Closing Date, Debtor shall have good
and marketable title to the Aircraft subject to no Liens except the security
interest created hereby in favor of Lender.
 
4.9           Lender's Security Interest. On the Closing Date, Lender shall have
a legal, valid and continuing first and only priority security interest in the
Collateral, free and clear of all other Liens, and all filings, recordings or
other actions necessary or desirable in order to establish, protect and perfect
such security interest in favor of Lender as a perfected first and only priority
security interest in the Collateral will have been duly effected, and all taxes,
fees and other charges in connection therewith shall have been duly paid.
 
4.10           No Defaults. Debtor is not in default, and no event or condition
exists which after the giving of notice or lapse of time or both would
constitute an event of default, under any mortgage, indenture, contract,
agreement, judgment or other undertaking to which Debtor is a party or which
purports to be binding upon Debtor or upon any of its assets, the principal
amount or obligation of which exceeds $50,000.00, except for any such default,
event or condition which, individually or in the aggregate, would not affect
Debtor's ability to perform its obligations under the Agreement or any such
mortgage, indenture, contract, agreement, judgment or other undertaking.
 
4.11           Financial Condition.   All financial statements of Debtor, copies
of which have been heretofore delivered to Lender, are complete and correct,
have been prepared in accordance with generally accepted accounting principles
consistently applied, and present fairly the financial position of Debtor, as
the case may be, as at the date thereof and the results of their operations for
the period ended on said date and there has been no material adverse change in
the financial condition, business or operations of Debtor since said date.


 
- 8 -

--------------------------------------------------------------------------------

 


4.12           Taxes.  Debtor has filed all Federal, state and local income tax
returns that are required to be filed, and has paid all taxes as shown on said
returns and all assessments received by it to the extent that such taxes and
assessments have become due, and Debtor does not have any knowledge of any
actual or proposed deficiency or additional assessment in connection therewith.
The charges, accruals and reserves on the books of Debtor in respect of Federal,
state and local taxes for all open years, and for the current fiscal year, make
adequate provision for all unpaid tax liabilities for such periods.

 
4.13           Name Change.   Within the previous six (6) years Debtor has not
changed its name, done business under any other names, changed its chief place
of business from its present location or merged or been the surviving entity of
any merger.
 
4.14           Engines. Each of the Engines is greater than 550 rated take-off
horsepower or its equivalent according to FAA records.
 
4.15           Security Interest. The Debtor has the right to grant a security
interest in, and has validly granted a security interest in and to, the
Collateral to the Lender.


 
SECTION 5. COVENANTS.
 
Debtor covenants and agrees that from and after the date hereof and so long as
the Commitment or the Note is outstanding:
 
5.1           Notices. Debtor will Promptly give written notice to Lender of (i)
the occurrence of any Event of Default or any event which with notice, with
lapse of time and/or with any further condition, event or act would constitute
an Event of Default; (ii) the occurrence of any Event of Loss; (iii) the
commencement or threat of any material litigation or proceedings affecting
Debtor or any material litigation or proceedings affecting the Aircraft; and
(iv) any material dispute between Debtor and any governmental regulatory body or
other party that involves the Aircraft or any dispute between the Debtor and any
governmental body or other party that might materially interfere with the normal
business operations of Debtor in a manner which may reasonably be deemed to
impair's Debtor's ability to perform the Obligations.
 
5.2           Laws; Obligations: Operations.  Debtor will (i) duly observe and
conform to all requirements of any governmental authorities relating to the
Aircraft (provided that the failure to comply will not be a default hereunder so
long as such failure to comply will not jeopardize the Collateral or impair the
Lien of the Lender thereon), and all material requirements of any governmental
authority relating to the conduct of its business and to its properties or
assets; (ii) maintain its existence as a legal entity and obtain and keep in
full force and effect all rights, franchises, licenses and permits which are
necessary to the proper conduct of its business; (iii) remain a citizen of the
United States within the meaning of Subtitle VII of Title 49 of the United
States Code; (iv) obtain or cause to be obtained as promptly as possible any
governmental, administrative or agency approval and make any filing or
registration therewith which at the time shall be required with respect to the
performance of its obligations under this Agreement and the operation of the
Aircraft and its business; (v) cause the Aircraft to remain duly registered, in
its name, under the Federal Aviation Act of 1958, as amended and recodified;
(vi) maintain all


 
- 9 -

--------------------------------------------------------------------------------

 


Records to be maintained in respect of the Aircraft; and (vii) pay and perform
all of its obligations and liabilities when due, including, without limitation,
all fees, taxes- assessments and governmental charges or levies imposed upon it
or upon its income or profits or upon the Aircraft or any other property
belonging to it, provided, however, that Debtor shall have the right to
challenge or appeal the amount of any such fees, taxes, assessments and
governmental charges or levies provided that a good faith basis for such appeal
or challenge exists, such appeal or challenge does not subject the Aircraft to
any risk of seizure or forfeiture, that Debtor has properly and timely perfected
its right to appeal or challenge and has provided any bond or other security
required to be posted in connection with such appeal or challenge.

 
5.3           Inspection. Lender or its authorized representative may, upon
three (3) Business Day's notice, at any reasonable time or times inspect the
Aircraft, the Records maintained with respect thereto and, upon the occurrence
of an Event of Default, the books and records of the Debtor.


 
5.4           Books.  Debtor will keep proper books of record and account in
which full, true and correct entries in accordance with generally accepted
accounting principles will be made of all dealings or transactions in relation
to its business and activities.
 
5.5           Financial Information. Debtor will furnish to Lender (a) as soon
as available, but in any event not later than 120 days after the end of each
fiscal quarter of Debtor, the balance sheet of Debtor as at the end of such
fiscal quarters, and statements of income of Debtor for such fiscal  quarters,
all in reasonable  detail,  prepared  in accordance with generally accepted
accounting principles applied on a basis consistently maintained throughout the
period involved and certified by Debtor's chief financial officer or Vice
President, Controller; and (b) promptly, such additional financial and other
information as Lender may from time to time reasonably request.
 
5.6           Further Assurances. Debtor will promptly, at any time and from
time to time, at its sole expense, execute and deliver to Lender such further
instruments and documents, and take such further action, as Lender may from time
to time reasonably request in order to further carry out the intent and purpose
of this Agreement and to establish and protect the rights, interests and
remedies created, or intended to be created, in favor of Lender hereby,
including, without
limitation,  the  execution,   delivery,   recordation  and  filing  of
financing   statements   and continuation statements. Debtor hereby authorizes
Lender, in such jurisdictions where the Debtor is domiciled and/or the Aircraft
is operated or domiciled and such action is reasonable and authorized by law, to
effect any such recordation or filing with the signature of Debtor thereto or
without the Debtor's signature after (i) the occurrence of an Event of Default
or (ii) the failure of the Debtor to execute the same upon the reasonable
request of the Lender. Debtor will pay, or reimburse Lender (if Debtor has
failed to pay the same after a reasonable request for payment has been made) for
any and all reasonable fees, costs and expenses of whatever kind or nature
incurred in connection with the creation, preservation and protection of
Lender's security interest in the Aircraft, including, without limitation, all
fees and taxes in connection with the recording or filing of instruments and
documents in public offices, payments or discharges of any taxes or  Liens upon
or in respect of the Aircraft, premiums for insurance with respect to the
Aircraft and all other reasonable fees, costs and expenses in connection with
protecting, maintaining or


 
- 10 -

--------------------------------------------------------------------------------

 


preserving the Aircraft and Lender's interest therein, whether through judicial
proceedings or otherwise, or in defending or prosecuting any actions, suits or
proceedings arising out of or related to the Aircraft, and all such amounts that
are paid by Lender shall, until reimbursed by Debtor, constitute Obligations of
Debtor secured by the Aircraft.


 
5.7          No Disposition of Collateral. Provided no Event of Default or
event, which with the passage of time or giving of notice would constitute an
Event of Default, has occurred and is continuing, and further provided that any
Obligations with respect to this Agreement or the Note remain
outstanding,  Debtor will  not sell,  convey, transfer,  exchange,  lease or
otherwise  relinquish possession or dispose of any Collateral or attempt or
offer to do any of the foregoing.
 
5.8          No Liens. Debtor will not create, assume or suffer to exist any
Lien of any kind upon the Collateral, except for the security interest created
hereby.
 
5.9          Debtor's Title: Lender's Security Interest.   Debtor will warrant
and defend its good and marketable title to the Aircraft and Lender's first
perfected security interest in the Collateral, against all claims and demands
whatsoever. If at any time any person not a party to this Agreement shall claim
any right or interest in the Collateral (other than solely and directly as a
result of the actions of the Lender), Debtor shall, at its expense, cause such
claim to be waived in writing or otherwise eliminated to Lender's satisfaction
within thirty (30) days after such claim shall have first become known to
Debtor.
 
5.10          No Changes. The Debtor will not (a) liquidate or dissolve or cease
to do business as a going concern; or (b) sell or otherwise dispose of all or
any substantial portion of its assets;or (c) change its name or the form of
organization of its business; or (d) without thirty (30) days prior written
notice to Lender, change its chief place of business or its jurisdiction of
organization.


      5.11          Use of Aircraft: Maintenance; Identification.
 
(a) Debtor will not change the principal base of the Aircraft from that
specified on the Schedule relating thereto without giving the Lender written
notice not more than 5 days after such change in the principal base of the
Aircraft has been made. After any such change, the Aircraft shall continue to be
principally based in the United States of America and Debtor shall have taken
all reasonable and necessary steps to insure the continued perfection of
Lender's interest in the Collateral. Debtor shall not and shall not permit the
Aircraft to be operated or located in or flown over any jurisdiction other than
the United States of America, Puerto Rico or any United States territory;
provided, however, that the Aircraft may, as a part of a continuous round trip,
be operated or located in or flown over Canada and Mexico. Notwithstanding the
foregoing, in no event may the Aircraft temporarily fly, be operated, used or
located in, to or over any such country or area (1) which is excluded from
coverage by any insurance policy in effect with respect to such Aircraft or by
any insurance policy required by the terms of Section 5.12 hereof or any country
or area not specifically and fully covered by such insurance; (2) in a
recognized or threatened area of hostility unless fully covered to Lender's
satisfaction by hull, political, expropriation, hijacking and war risk
insurance; or (3) with which the United States of America does not maintain
favorable diplomatic relations.


 
- 11 -

--------------------------------------------------------------------------------

 


(b)           Debtor will operate or cause the Aircraft to be operated in a
careful and proper manner, will comply with and conform to all governmental
laws, rules and regulations relating thereto (provided that the failure to
comply will not be a default hereunder so long as such failure to comply will
not jeopardize the Collateral or impair the lien of the Lender thereon), and
will cause the Aircraft to be operated in compliance with the requirements of
the insurance policies required by subsection 5.12 hereof, and in accordance
with the manufacturer's or supplier's instructions or manuals and only by
competent, duly qualified and certified personnel.
 
(c)           Debtor will operate the aircraft for cargo transportation and, at
its own expense,  maintain,  service,  repair,  overhaul  and test
the  Aircraft,  and  furnish  all  parts, replacements, mechanisms, devices and
servicing required therefor so that the value, condition and operating
efficiency thereof for transport of cargo will at all times be maintained and
preserved at a level which is the higher of, (x) its value, condition and
operating efficiency when delivered to Debtor, ordinary wear and tear excepted,
or (y) the level required by any governmental authority having jurisdiction with
respect thereto, and, in any case, the level necessary to enable the
airworthiness certification of the Aircraft to be maintained in good standing at
all times under Subtitle VII of Title 49 of the United States Code or as shall
be required by any and all applicable FAA Airworthiness Directives, Operators
Letters and Service
 
Bulletins. All such repairs, parts, mechanisms, devices and replacements shall
immediately,without further act, become part of the Aircraft and subject to the
security interest created by thisAgreement. Debtor will not make or authorize
any improvement, change, addition or alterationto the Aircraft if such
improvement, change, addition or alteration will impair the originally intended
function or use of the Aircraft, impair the value of the Aircraft as it existed
immediatelyprior to such improvement, change, addition or alterations, or
violate any applicable material industry standard or violate any applicable
governmental law, rule, regulation or standard. AnyPart,  mechanism,  device  or
replacement added to the Aircraft  in  connection with any improvement, change,
addition or alteration shall immediately, without further act become part of the
Aircraft and subject to the security interest created by this Agreement.
 
(d)           If requested by Lender in writing, Debtor shall, at its expense,
attach to the Aircraft a notice satisfactory to Lender disclosing Lender's
security interest in the Aircraft
 
      5.12         Insurance.
 
(a) Aircraft Liability and Property Damage Insurance. Debtor represents and
warrants that it will maintain at all times, at its own cost and expense, with
insurers of recognized responsibility reasonably satisfactory to Lender, (i)
comprehensive aircraft and general public liability insurance against bodily
injury and property damage claims including, without limitation, contractual
liability, premises damage, public liability, personal property liability,
personal injury liability, death and property damage liability, public and
passenger legal liability coverage in an amount not less than the greater of
$10,000,000.00 or $1,000,000.00 per seat (including crew) for each single
occurrence with a Mexican coverage endorsement and (ii) such other property
damage insurance (exclusive of manufacturer's product liability insurance) with
respect to the Aircraft as is of the type and in the amounts usually carried by
companies engaged in the same or a similar business as Debtor, similarly
situated with Debtor, and owning


 
- 12 -

--------------------------------------------------------------------------------

 


or operating similar aircraft and engines, and which covers risks of the kind
customarily insured against by such companies. Debtor shall also provide at its
own cost and expense applicable worker's compensation insurance with coverage
for the Aircraft's crew and maintenance personnel for all jurisdictions where
such coverage is applicable and/or required.
 
(b)           Insurance Against Loss or Damage to the Aircraft. Debtor
represents and warrants that it will maintain in effect at all times, at its own
cost and expense, with insurers of recognized responsibility reasonably
satisfactory to Lender, all-risk ground and flight aircraft hull insurance
covering the Aircraft,  including F.O.D.  (foreign object damage),  fire and
explosion coverage, cargo, ingestion and lightning and electrical damage, and
comparable insurance with respect to any Engines or Parts while removed from the
Aircraft, and with respect to any engines, parts while temporarily installed on
the Aircraft, provided that such insurance shall at all times be not less than
the greater of (i) the aggregate unpaid principal amount of the Note or (ii) the
amount which would be paid pursuant to Section 2.3 hereof upon the occurrence of
an Event of Loss (each such amount determined as of each anniversary of the
Closing Date for the next succeeding year throughout the term of this
Agreement).  Debtor shall, at its own cost and expense, additionally maintain in
effect with an insurer of recognized responsibility reasonably satisfactory to
Lender, hijacking (air piracy) insurance with respect to the Aircraft in a face
amount of not less than the greater of (i) the aggregate unpaid principal amount
of the Note or (ii) the amount which would be paid pursuant to Section 2.3
hereof upon the occurrence of an Event of Loss (each such amount determined as
of each anniversary of the Closing Date for the next succeeding year throughout
the term of this Agreement), which shall be in full force and effect throughout
any geographical areas at any time traversed by the Aircraft. Such insurance
shall also include war risk, governmental confiscation and expropriation and
related insurance, if and to the extent the same is maintained by Debtor with
respect to other aircraft owned or operated by Debtor on the same routes as the
Aircraft and Engines or where the custom in the United States airline industry
is to carry such insurance with respect to aircraft and engines operated on the
same routes as the Aircraft and Engines.
 
(c)           Lender as Additional Insured; Notice. Any policies of insurance
carried in accordance with this Section and any policies taken out in
substitution or replacement of any such policies (i) shall be amended to name
Lender as the additional insured as its interest may appear, (ii) with respect
to insurance carried in accordance with paragraph (b) of this Section 5.12
covering the Aircraft, shall provide that any amount(s) payable thereunder which
exceed $50,000.00 in the aggregate shall be paid directly to Lender and Debtor
jointly (and, so long as no Event of Default has occurred, such amounts shall be
disbursed by Lender and Debtor or other appropriate persons in payment of the
costs actually incurred with respect to repairs made to the Aircraft so as to
restore it to the operating condition required hereunder, or shall be disbursed
by Lender as otherwise required by the Agreement), and that any amount(s) of
less than $50,000.00 in the aggregate shall be paid to Debtor (and such amounts
shall be applied by Debtor to pay the costs of such repairs), (iii) shall
provide that if any insurer cancels such insurance for any reason whatever, or
any substantial change is made in any of the coverage required hereunder, or the
same it allowed to lapse for nonpayment of premium or such insurance coverage is
reduced, such cancellation, change, lapse or reduction shall not be effective as
to Lender for thirty (30) days following receipt by Lender of written notice by
such insurer of such cancellation, change or reduction, and (iv) shall provide
that in respect of the


 
- 13 -

--------------------------------------------------------------------------------

 


interests of Lender in such policies, the insurance shall not be invalidated by
any action or inaction of Debtor or any other person (other than Lender) and
shall insure Lender's interests, as they appear, regardless of any breach or
violation of any warranties, declarations or conditions contained in such
policies by or binding upon Debtor or any other person (other than Lender). Each
insurance policy and its respective cover amount(s) obtained in accordance with
the requirements set forth in paragraphs (a) and (b) of this Section 5.12 shall
(i) be primary insurance, not subject to any co-insurance clause and shall be
without right of contribution from any other insurance, and (ii) expressly
provide that all of the provisions thereof, except the limits of liability,
shall operate in the same manner as if there were a separate policy covering
each insured or loss payee, and shall waive any right of such insurer to any
setoff, counterclaim or other deduction, by attachment or otherwise, in respect
of Lender or Debtor. Debtor shall arrange for appropriate certification as to
the satisfaction of the requirements set forth above in this Section 5.12 to be
delivered to Lender not later than the Closing Date by each such insurer or
underwriter therefor, which certification shall specifically acknowledge that
the insurance is in conformity with this Section 5.12. Notwithstanding the
foregoing, Debtor shall promptly provide Lender with a copy of each policy of
insurance required hereunder if it so requests.


 
(d)           Reports, etc.    On the Closing Date, Debtor shall furnish (or
cause its insurance company to furnish) to Lender a certificate of insurance
along with a summary of policy endorsements related to the Aircraft. The Debtor
or the insurance company will notify the Lender in writing of any changes in the
coverage or the policy endorsements. If the Lender shall so request, the Debtor
shall provide the Lender with a copy of the applicable policy. Debtor will
advise (or cause the applicable insurance company to advise) Lender in writing
promptly of any default in the payment of any premium and of any other act or
omission on the part of Debtor which might invalidate or render unenforceable by
Lender or Debtor, in whole or in part, any insurance on or with respect to the
Aircraft Debtor will also advise Lender in writing at least thirty (30) days
prior to the expiration or termination date of any insurance carried and
maintained on or with respect to the Aircraft pursuant to this Section. In the
event Debtor shall fail to maintain insurance as herein provided, Lender may, at
its option, provide such insurance, and Debtor shall, upon demand, reimburse
Lender for the cost thereof, together with interest at the Late Charge Rate from
the date of payment through the date of reimbursement.
 
(e)           Agreed Value.   Anything herein to the contrary notwithstanding,
at all times while the Aircraft is subject to this Agreement, the insurance
required by Section 5.12 of this Agreement shall be for an amount on an "agreed
value" basis not less than the greater of (i) the aggregate unpaid principal
amount of the Note or (ii) the amount which would be paid pursuant to Section
2.3 hereof upon the occurrence of an Event of Loss (each such amount determined
as of each anniversary of the Closing Date for the next succeeding year
throughout the term of this Agreement).
 
(f)           No Right to Self-Insure.    Debtor shall not self-insure (by
deductible, premium adjustment, or risk retention arrangement of any kind) the
insurance required to be maintained hereunder, except to the extent of
deductibles usually and customarily maintained by companies engaged in the same
or similar business as Lessee and operating the same or similar aircraft, but in
no event shall any deductible exceed $50,000.00 per occurrence.


 
- 14 -

--------------------------------------------------------------------------------

 


SECTION 6. SECURITY INTEREST.


 
6.1           Grant of Security Interest.   As collateral security for the
prompt and complete payment and performance when due of all of the Obligations
and in order to induce Lender to enter into this Agreement and make the Loan to
Debtor in accordance with the terms hereof and to extend other credit from time
to time to Debtor, whether under this Agreement or otherwise, Debtor hereby
assigns, conveys, mortgages, pledges, hypothecates and transfers to Lender, and
hereby grants to Lender a first security interest in all Debtor's right, title
and interest in, to and under the Collateral; but none of Debtor's (and/or any
other party's of any kind whatsoever) obligations, liabilities and/or duties of
any kind whatsoever under, or with respect to the collateral. Notwithstanding
anything to the contrary- contained herewith or otherwise, the Lender does not
by virtue of this Agreement or otherwise assume any obligations, liabilities
and/or  duties of any kind whatsoever of the Debtor (and/or of any other party
of any kind whatsoever)  under, or with respect to, the Collateral and the
Lender shall not be responsible in any way  whatsoever for the performance by
the Debtor (and/or by any other party of any kind  whatsoever) in connection
with, relating to, or arising under, the Collateral.
 
Notwithstanding the foregoing, provided no Event of Default or event, which with
the passage of time or giving of notice or both would constitute an Event of
Default, has occurred (and is continuing), in the event that any replacement or
substitution for any Part or Engine is furnished by Debtor and such substitution
or replacement Part or Engine is deemed acceptable by Lender, Lender agrees that
the Part or Engine which was replaced or substituted for shall be deemed
released from the security interest granted hereunder. Lender agrees to accept
any such substitute or replacement Part or Engine which, in its reasonable
judgment, meets or exceeds the maintenance standards set forth for Parts and
Engines set forth in this Agreement and which has a greater or equal value,
utility and useful life as the Part or Engine for which it is being substituted
or serving as a replacement.
 
The security interest granted herein shall attach to each item of Collateral at
the time that Lender advances any funds to or on behalf of Debtor in complete or
partial payment for such Collateral.
 
      6.2           Lender Appointed as Attorney-in-Fact.
 
(a) After an Event of Default has occurred and is continuing, Debtor hereby
irrevocably constitutes and appoints Lender and any other officer of agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Debtor and in the name of Debtor or in its own name, from time to time
in Lender's discretion, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of this Agreement. Debtor hereby ratifies all that said attorney shall
lawfully do or cause to be done by virtue hereof. This power of attorney is a
power coupled with an interest and shall be irrevocable. Without limiting the
generality of the foregoing, pursuant to such appointment, the Lender shall have
authority to endorse Debtor's name on any checks, notes, drafts or any other
payments or instrument relating to the Collateral which came into the Lender's
possession or control.


 
- 15 -

--------------------------------------------------------------------------------

 


(b) The powers conferred on Lender hereunder are solely to protect its interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers. Lender shall be accountable only for amounts that it actually receives
as a result of the exercise of such powers and neither it nor any of its
officers, directors, employees or agents shall be responsible to Debtor for any
act or failure act.


 
SECTION 7. EVENTS OF DEFAULT.


 
The term "Event of Default", wherever used herein, shall mean any of the
following events or circumstances (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary, or come about or be effected
by operation of law, or be pursuant to or in compliance with any judgment,
decree or order of any court or any order, rule or regulation or any
administrative or governmental body):


(a)           Debtor shall fail to make any payment of principal, interest or
any amount due hereunder or under the Note within ten (10) days after Lender has
notified Debtor that such payment is due and payable (whether at the stated
maturity, by acceleration or otherwise); or
 
(b)           Debtor shall fail to keep in full force and effect any of the
insurance   required under this Agreement (unless Debtor obtains replacement
coverage that meets the  requirements of this Agreement within three (3)
Business Days of the cancellation of the  applicable insurance policy and so
long as the failure to maintain such insurance is not due to  failure to pay
premiums and so long as the Aircraft is not operated while such required
insurance  coverage is not in effect, or shall operate the Aircraft at a time
when, or at a place in which, such insurance shall not be in effect; or
 
(c)           the Aircraft shall be abused, substantially damaged or destroyed
or Lender shall reasonably deem the Aircraft unsafe or at risk or Debtor shall
fall to maintain the Aircraft in accordance and in compliance with Section
5.11(c) hereof and Debtor does not commence and diligently pursue to eventual
completion, a cure of such failure to maintain the Aircraft within three days of
being notified of such default by Lender; or
 
(d)           Debtor shall default (which default shall remain uncured for a
period of 10 days after receipt of written notice from the Lender) in the
payment of any indebtedness to Lender (other than the Obligations), any parent,
affiliate or subsidiary of Lender under any note, security agreement, equipment
lease, title retention, aircraft lease or conditional sales agreement or any
other instrument or agreement evidencing such indebtedness with Lender, any
parent, affiliate or subsidiary of Lender; Debtor shall default in the
performance of, or compliance with, any term contained in any agreement or
instrument evidencing or relating to such indebtedness, if the effect of such
default is to cause or permit such indebtedness to become due prior to
its stated maturity, or if any such indebtedness is not paid at maturity; or
Debtor shall otherwise be in default of any of the Obligations; or


(e)           Debtor shall or shall attempt to (except as expressly permitted by
the provisions of this Agreement) remove, sell, transfer, convey, pledge,
mortgage, encumber, part


 
- 16 -

--------------------------------------------------------------------------------

 


with possession of, assign or sublet any Aircraft or any part thereof, use any
Aircraft for an illegal purpose, or permit the same to occur; or

 
(f)           Debtor shall fail to perform or observe any covenant, condition
or  agreement, (other than those specifically referred to in this Section 7)
required to be performed or observed by it under this Agreement or any
agreement, document or certificate delivered by Debtor in connection herewith,
and such failure shall continue for thirty (30) days after written notice
thereof from Lender to Debtor; or
 
(g)           any representation or warranty made by Debtor in this Agreement or
any agreement, document or certificate delivered by Debtor in connection
herewith or pursuant hereto shall prove to have been incorrect, misleading, or
inaccurate in any material respect when such representation or warranty was made
or given (or, if a continuing representation or warranty, at any material time);
or
 
(h) Debtor shall fail to pay its debts (with respect to obligations for borrowed
money in excess of $1,000,000) as they became due and such failure shall
continue beyond the applicable grace period, admit its inability to pay its
debts or obligations generally as they fall due, or shall file a voluntary
petition in bankruptcy or a voluntary petition or an answer seeking
reorganization in a proceeding under any bankruptcy laws (as now or hereafter in
effect) or an answer admitting the material allegations of such a petition filed
against Debtor, as the case may be, in any such proceeding; or Debtor shall, by
voluntary petition, answer or consent, seek relief under the provisions of any
other now existing or future bankruptcy or other insolvency or similar law
(other than a law which does not provide for or permit the readjustment or
alteration of Debtor's obligations hereunder, as the case may be) providing for
the reorganization or liquidation of corporations, or providing for an
assignment for the benefit of creditors, or providing for an agreement,
composition, extension or adjustment with its creditors; or

 
(i) a petition against Debtor in a proceeding under applicable bankruptcy 'laws
or other insolvency laws (other than any law which does not provide for or
permit any readjustment or alteration of Debtor's obligations hereunder as the
case may be), as now or hereafter in effect, shall be filed and shall not be
withdrawn or dismissed within ninety (90) days thereafter, or if, under the
provisions of any law (other than any law which does not provide for or permit
the readjustment or alteration of Debtor's obligations hereunder or) providing
for reorganization or liquidation of corporations which may apply to Debtor, any
court of competent jurisdiction shall assume jurisdiction, custody or control of
Debtor, or of any substantial part of their respective property and such
jurisdiction, custody or control shall remain in force unrelinquished, unstayed
or unterminated for a period of ninety (90) days; or

 
(j) Debtor sells, transfers, or disposes of all or substantially all of its
stock, assets or property, or merges or consolidates with or into any other
non-affiliated entity, with a net worth not less than investment grade (as
determined by Standard & Poors or Moody's) becomes the subject of, or engages
in, a leveraged buy-out, or the Debtor shall terminate its existence by merger
or consolidation unless it is the surviving entity and, after giving effect to
such merger or consolidation, its net worth is at least investment grade (as
determined by


 
- 17 -

--------------------------------------------------------------------------------

 


Standard & Poors or Moody's), or Debtor shall terminate its existence by the
sale of substantially-all of its assets or otherwise; or


 
SECTIONS.  REMEDIES.


 
8.1           Termination of Commitment. If an Event of Default specified in
subsections 7 (h) or (i) above shall occur, then, and in any such event, the
Commitment shall immediately terminate and the principal amount of the Note,
together with accrued interest thereon and all other amounts owing under or with
respect to this Agreement shall become immediately due and payable without any
notice or other action by Lender, and if any other Event of Default shall occur
and be continuing, then, and in any such event, Lender may (a) terminate
forthwith the Commitment and/or (b) declare the Note to be forthwith due and
payable, whereupon the principal amount of the Note, together with accrued
interest thereon, shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived,  anything contained herein or in the Note to the contrary
notwithstanding. During the continuance of any Event of Default hereunder,
Lender shall have the right to pursue and enforce any of its rights and remedies
under Section 8, Subsections 8.2 through 8.4, inclusive, hereof.
 
8.2           Additional Remedies.   If an Event of Default shall occur and be
continuing, Lender may exercise in addition to all other rights and remedies
granted to it in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
secured parties under the UCC or under any other applicable law. Without
limiting the generality of the foregoing, Debtor agrees that in any such event,
Lender, without demand of performance or other demand, advertisement or notice
of any kind (except the notice specified below of time and place of public or
private sale) to or upon Debtor or any other person (all and each of which
demands, advertisements and/or notices are hereby expressly waived), may
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase or otherwise dispose of and deliver the Collateral (or contract to
do so), or any part thereof, in one or more parcels at public or private sale or
sales, at any exchange or broker's board or at any of Lender's offices or
elsewhere at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. Lender shall have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in Debtor, which
right or equity is hereby expressly released. Debtor further agrees, at Lender's
request, to assemble the Collateral, make it available to Lender at places which
Lender shall reasonably select, whether at Debtor's premises or elsewhere. Any
such sale or sales shall be conducted in a commercially reasonable manner.
Lender shall apply the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale (after deducting all reasonable costs and
expenses of every kind incurred therein or incidental to the care, safekeeping
or otherwise of any or all of the Collateral or in any way relating to the
rights of Lender hereunder, including attorney's fees and legal expenses) to the
payment in whole or in part of the Obligations, in such order as Lender may
elect and only after so applying such net proceeds and after the payment by
Lender of any other amount required by any provision of law, need Lender account
for the surplus, if any, to Debtor.  To the extent permitted by applicable law,
Debtor waives all claims, damages, and demands


 
- 18 -

--------------------------------------------------------------------------------

 


against Lender arising out of the repossession (in accordance with applicable
laws), retention or sale of the Collateral. Debtor agrees that Lender need not
give more than ten (10) days' notice (which notification shall be deemed given
when mailed, postage prepaid, addressed to Debtor at its address set forth in
Section 9.2. hereof) of the time and place of any public sale or of the time
after which a private sale may take place and that such notice is reasonable
notification of such matters. Debtor shall be liable for any deficiency if the
proceeds of any sale or disposition of the Collateral are insufficient to pay
all amounts to which Lender is entitled.


 
8.3           Costs of Collection.   Debtor also agrees to pay all costs of
Lender, including reasonable attorneys' fees, incurred with respect to the
collection of any of the Obligations and the enforcement of any of its
respective rights hereunder.
 
8.4           Waivers.    Debtor hereby waives presentment, demand, protest or
any notice, except as expressly provided herein, (to the extent permitted by
applicable law) of any kind in connection with this Agreement or any Collateral.
 
 
SECTION 9. MISCELLANEOUS.


 
9.1           No Waiver. Cumulative Remedies. No failure or delay on the part of
Lender in exercising any right, power or privilege hereunder or under the Note
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege hereunder or thereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
No right or remedy in this Agreement is intended to be exclusive but each shall
be cumulative and in addition any other remedy referred to herein or otherwise
available to Lender at law or in equity; and the exercise by Lender of any one
or more of such remedies shall not preclude the simultaneous or later exercise
by Lender of any or all such other remedies. No express or implied waiver by
Lender of an Event of Default shall in any way be, or be construed to be, a
waiver of any future or subsequent Event of Default. After the occurrence of any
Event of Default that is continuing and remains uncured, the acceptance by
Lender of any installment of principal and interest or of any other sum owing
hereunder shall not constitute a waiver of such Event of Default, regardless of
Lender's knowledge or lack of knowledge thereof at the time of acceptance of any
such payment, and shall not constitute a reinstatement of the Agreement if
Lender has sent Debtor a notice of default, unless the Event of default has been
otherwise been cured or unless Lender shall have agreed in writing to reinstate
the Agreement and waive the Event of Default.
 
9.2           Notices.  All notices, requests and demands to or upon any party
hereto shall be deemed to have been duly given or made when delivered or when
deposited in the United States mail, return receipt requested first class
postage prepaid, addressed to such party as follows, or to such other address as
may be hereafter designated in writing by such party to the other party hereto:


 
- 19 -

--------------------------------------------------------------------------------

 


        DEBTOR:
Landpixx, LLC and Hugh H. Williamson
 
15000 West 64th Avenue
 
Arvada, CO 80007
 
Attention: Dawn Patterson Telephone: 303-302-8567
 
with a copy to:
        LENDER:
Bank of the West
 
201 North Civic Dr. Suite. 360B Walnut
Creek, CA. 94596
Attention:Vice President,
Portfolio Manager Telephone: 88-244-0551
Telecopy: 800-473-9878

 
       9.3      Payment of Expenses and Taxes; Performance by Lender of Debtor's
Obligations.


(a)           Debtor agrees, whether or not the transactions contemplated by
this Agreement shall be consummated, to pay (i) actual costs and expenses of
Lender in connection with the negotiation, preparation, execution and delivery
of this Agreement, and other documents relating hereto, including, without
limitation, the cost of recording any financing statements covering the
Collateral, FAA filing fees and the reasonable fees and disbursements of counsel
to Lender, (ii) any taxes which may be due in connection with the ownership,
possession, use, or operation of the Aircraft; and (iii) all costs and expenses
of Lender in connection with the enforcement  of this  Agreement  and  the Note,
including all reasonable legal  fees  and disbursements arising in connection
therewith. Debtor also agrees to pay, and to indemnify and save Lender harmless
from any delay in paying, all taxes, including without limitation, sales, use,
stamp and personal property taxes (other than any corporate income, capital,
franchise or similar taxes payable by Lender with respect to the payments made
to Lender hereunder or thereunder) and all license, filing, and registration
fees and assessments and other charges, if any, which may be payable or
determined to be payable in connection with the execution, delivery and
performance of this Agreement or the Note or any modification thereof.


(b)           Debtor hereby further agrees, whether or not the transactions
contemplated by this Agreement shall be consummated, to pay, indemnify, and hold
Lender harmless from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, out of pocket costs,
expenses or disbursements of any kind or nature whatsoever arising with respect
to or in connection with the ownership, lease, possession, use, sale or other
disposition of the Aircraft or the execution, delivery, enforcement, performance
or administration of this Agreement and the Note (the foregoing being referred
to as the "indemnified liabilities"), provided, that Debtor shall have no
obligations thereunder with respect to indemnified liabilities arising from the
gross negligence or willful misconduct of Lender.


(c)           If Debtor falls to perform or comply with any of its agreements
contained herein (after the expiration of any applicable grace periods) and
Lender shall itself perform or comply, or otherwise cause performance or
compliance, with such agreement, the actual expenses of Lender incurred in
connection with such performance or compliance, together with
 
 
- 20 -

--------------------------------------------------------------------------------


 
 
interest thereon at the rate provided for in the Note shall be payable by Debtor
to Lender on demand and until such payment shall constitute Obligations secured
hereby.


9.4           Entire Agreement.    This Agreement, together with all
attachments, exhibits, schedules and the Note, constitutes the entire
understanding and agreement of the parties hereto with respect to the matters
contained herein.


9.5           Survival of Representations and Warranties.   All representations
and warranties made in this Agreement and any certificates delivered pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the making of the Loan hereunder, and the agreements contained in Section 9.3
hereof shall survive payment of the Note.


9.6           Amendments.   Neither this Agreement, nor any terms hereof, may be
changed, waived, discharged or terminated orally, but only by an instrument in
writing signed by the party against which enforcement of a change, waiver,
discharge or termination is sought.


9.7           Counterparts.   This Agreement may be executed by the parties
hereto on any number of separate counterparts, each of which when so executed
and delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.


9.8           Headings. The headings of the Sections and paragraphs are for
convenience only, are not part of this Agreement and shall not be deemed to
effect the meaning or construction of any of the provisions hereof.


9.9           Successors or Assigns.   This Agreement shall be binding upon and
inure to the benefit of Debtor and Lender and their respective heirs, executors,
administrators, successors and assigns, except that Debtor may not assign,
sublet or transfer its rights hereunder or any interest herein without the prior
written consent of Lender.


9.10           Authorization.  Upon receipt of authorization from the Debtor
(which may be by facsimile) Lender,  its agents,  representatives and employees
are hereby irrevocably and unconditionally authorized to amend and/or otherwise
fill in any and all blank spaces contained herein or in the Schedules or other
documents executed by the Debtor relative to the transactions set forth herein.


9.11           Construction. This Agreement and the Note shall be governed by,
and construed and interpreted in accordance with the substantive laws, but not
the choice of law rules, of the State of California.   This Agreement shall be
delivered for closing purposes in the Lender's California Office at Walnut
Creek, California.


9.12           Jurisdiction. Debtor hereby irrevocably consents and agrees that
any legal action, suit, or proceeding arising out of or in any way in connection
with this Agreement may be instituted or brought in the courts of the State of
California or the United States Courts for the Central District of California,
or in any other state or Federal Court for any jurisdiction in which all or any
part of the Collateral may be located as Lender shall deem appropriate, and by
execution and delivery of this Agreement, Debtor hereby irrevocably accepts and
submits to, for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction
 
 
- 21 -

--------------------------------------------------------------------------------


 
of any such court, and to all proceedings in such courts. Debtor irrevocably
consents to service of any summons and/or legal process by registered or
certified United States air mail, postage prepaid, to Debtor at the address set
forth in Section 9.2 hereof, such method of service to constitute, in every
respect, sufficient and effective service of process in any such legal action or
proceeding. Nothing in this Agreement shall affect the right to service of
process in any other manner permitted by law or limit the right of Lender to
bring actions, suits or proceedings in the courts of any other jurisdiction,
except as set forth in this paragraph 9.12. Debtor further agrees that final
judgment, (after expiration of any applicable appeal period or waiver of any
such right of appeal either expressly or by passage of time,) against it in any
such legal action, suit or proceeding shall be conclusive and may be enforced in
any other jurisdiction, within or outside the United States of America, by suit
on the judgment, a certified or exemplified copy of which shall be conclusive
evidence of the fact and the amount of the liability.


9.13     Jury Waiver. THE LENDER AND DEBTOR HEREBY KNOWINGLY AND FREELY WAIVE
THEIR RIGHTS TO A JURY TRIAL IN ANY ACTION, SUIT OR PROCEEDING RELATING TO,
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE NOTE OR ANY OTHER
AGREEMENT OR DOCUMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH.


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered personally or by their proper and duly authorized officers as of
the day and year first above written.
 
 
                            BANK OF THE WEST
 
                            By:
                            Title:
 
 
                            DEBTOR
 
                                  Hugh H. Williamson
                            By: /s/ Hugh H. Williamson
 
 
                            Landpixx, LLC
 
                            By: /s/ Charles Killpack
                                  Charles Killpack, Manager
 
                            By: /s/ Nora Hannah
                                  Nora Hannah, Manager
 
- 22 -

--------------------------------------------------------------------------------


 
SCHEDULE A EQUIPMENT


 
    Schedule A Equipment description attached to and made a part of Aircraft
Security Agreement, Schedule 002-0003817-001:

 
    1980 Cessna 402C Businessliner Aircraft which consists of the following
components:

 
(a)          Aircraft bearing FAA Registration Mark N246MP and Manufacturer's
Serial No. 402C0272
 
(b)          Two (2) TCM engine Model TSI0520VB engine bearing Manufacturer
Serial No. 509583 and 521042-H having over 550 rated takeoff horsepower or the
equivalent of such horsepower, Two (2) McCauley Propeller Model 3AF32C515-G
bearing Manufacturer Serial No. 060757 and 060755.
 
(c)          Sensor Head with Tetrachroik, Inertial Measurement Unit, CU40
Control Unit for SH51/SH52, Gyro-Stabilized Camera Mounts, all cabling,
antennas, interfaces, guidance indicators, software and hardware.
 
(d)          All equipment, avionics, accessories, substitutions, replacements,
improvements, additions, modifications, spare parts, appurtenances and
appliances upon or within the Aircraft or attached thereto, whether now owned or
hereafter acquired, whether or not furnished by the manufacturer or vendor of
the Aircraft including, without limitation, all logs, manuals and records
pertaining to the construction, modification, inspection, repair and operation
of the Airframe, or any engine or part together with all accessories,
attachments, substitutions, replacements, and accessions therefor and thereto,
all logbooks, manuals, and records, all proceeds therefrom, including insurance
proceeds.
 
 
Initials Debtor: _/s/ HHW______________
 
Initials Debtor: _/s/CK ________________
 
Initials Debtor: /s/ NH____        _________
  

 
 

--------------------------------------------------------------------------------

 


EXHIBIT B TO AIRCRAFT SECURITY AGREEMENT
SCHEDULE - 002-0003817-001


 
This Schedule is executed and delivered by Hugh H. Williamson and Landpixx, LLC
("Debtor") pursuant to the terms of Aircraft Security Agreement ("Agreement")
(to which this Exhibit B is attached) between Debtor and Bank of the West
("Lender"). Terms defined in the Agreement shall have the respective meanings
given to them in the Agreement unless otherwise defined herein or unless the
context otherwise requires.
 
1.          Debtor hereby confirms that the proceeds of the Loan made this date
shall be used to refinance the acquisition of the property (collectively the
"Aircraft") described below:
 
One (1) used 1980 Cessna 402C Businessliner and together will all avionics as
set forth below and all other accessories, and all additions, modifications and
attachments to, and all replacements and substitutions for any of the foregoing
all as more fully described on Schedule A hereto.

 
2.          Debtor hereby represents and warrants that the above described
Aircraft has been delivered to it, duly assembled and in good working order and
is located at 7425 South Peoria Circle, Englewood CO 80112. Debtor hereby
acknowledges, agrees and certifies that the above described Aircraft has been
inspected by Debtor to its complete satisfaction, has been found to be in good
working order, repair and condition and fully equipped to operate as required
under applicable law for its purpose, is of a size, design, capacity and
manufacture selected by Debtor and suitable for Debtor's purposes (other
modification to a cargo configuration, if applicable, and is, as of the date set
forth below, unconditionally, irrevocably and fully accepted by Debtor under the
Agreement.
 
3.          Debtor hereby affirms that Lender has made a Loan to it for the
financing of the acquisition of the above described Aircraft, which Loan is
evidenced by a Note, in the principal amount of US $1,352,612.00.
 
4.           Debtor hereby affirms that the following avionics are on board the
Aircraft and are in proper working condition:
 
All of the avionics are more particularly described on Schedule A which is
attached hereto and made a part hereof.

 
5.           Debtor hereby affirm that Lender has a first and only perfected
priority security interest in the Aircraft described above and as set forth in
Section 6.1 of the Agreement.


 
                            DEBTOR:
        

                    
                                  Hugh H. Williamson


 
                            By:  /s/ Hugh H. Williamson
 
 
                            Landpixx, LLC


 
                            By:  /s/ Charles Killpack                      
                                   Charles Killpack, Manager


 
                            By: /s/ Nora Hannah
                                  Nora Hannah, Manager
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

